Per Curiam.
The order heretofore made in this cause, for an alleged violation of which an order to show cause has been issued, if not in terms a continuation of the injunction as originally issued, was substantially so. As that injunction is not made a part of the record, we cannot assume that it was broader than the prayer of the bill. The petition in this cause alleges that it followed such 'prayer. The prayer asks that “ an injunction issue restraining the defendants from entering upon said road for the purpose of constructing an electric railway track or incum'-brance of any kind ujion said road, or in any way preparing to lay such track.”
If, as contended by the relator, this should be construed to apply to the entire line of road, it cannot be said to cover the operation or repair of a track heretofore built :and used, although repairs in paving the street had required \the temporary removal of a portion of the same. We *585think that respondents were justified in so construing it, and that the acts complained of were in replacing the track temporarily removed, and not in constructing, or preparing to construct, a new road, in a place not heretofore occupied by said road.
We therefore conclude and adjudge that the defendants were not in contempt as alleged, and they are hereby discharged, with their costs to be taxed.